REDMANN, Judge.
Appellee moves to dismiss this appeal on the ground that the motion for devolu-tive appeal filed February 9, 1970 and appeal bond filed March 4, 1970 were too late as an appeal from a judgment signed November 12, 1969.
The motion and bond were timely filed under LSA-C.C.P. 2087(2), because filed within 90 days of the trial court’s refusal on December 12, 1969 of a timely filed application for a new trial. That application, filed November 20, 1969, was timely under C.C.P. art. 1974 because filed within three days of a re*510quired notice of judgment which was mailed November 17, 1969- Notice was required, C.C.P. art. 1913, because the case was taken under advisement by the trial court, as the court’s minutes of November 10, 1969 show.
Accordingly the motion to dismiss is denied.